Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that it is not a serious search burden.  
Upon searching, Examiner determined it would be a minimal burden to rejoin all groups. Accordingly, the argument is mooted and all claims are examined below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because line 1 of the abstract, the language of “includes” is unclear whether it is referring to the handle, the blade, or the device. Clarification is required. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 or all claims is “a device for coupling and coupling  a blade and a handle” that is vague and unclear whether the blade is decoupled or coupled to the handle or the blade is decoupled or coupled to the device and the handle is decoupled or coupled to the blade or the handle is decoupled or coupled to the device. Claim 23 has the same issue. Clarification is required.
The scope of claims 2-4, 18 is unclear. The preamble of claim 1 or all claims is “a device for coupling a blade and a handle”. From this preamble, it appears Applicant is seeking protection for the “coupling” device by itself, without the handle and the blade. However, in at least claims 2-4, 18 recites  “a blade slot, a raised boss, a distal end of the handle, the blade being sterile ”.   There are two lines of thought on this; 
One is that claims should be interpreted as a combination of the “coupling” device with the handle and the blade, which is seemingly not what the preamble suggests.  Two is that it is not a combination, but then it is not clear what structural scope to give the language in the body of the at least claims 2-4, 18.  Would a “coupling” device that has all structures as set forth in claim 1 meet the at least claims 2-4, 18, even if there was no teaching of a blade and a handle?  What structure is being claimed in the claims 2-4, 18?  If the handle and the blade are not positively recited, then any prior art held against it would not need to show a blade and a handle, it would only need to show the structure of the “coupling” device, right? Clarification is required.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 12, 14. 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims above do not refer back to and further limit the claim from which they depend. For example, claim 4 recites “the portion of the handle  comprises an distal end of the handle”; any handle is intrinsically has proximal and distal ends, therefore, it doesn’t refer back to and further limit the claim from which it depends.  Claims 12, 14, 20 have the similar issues. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-18, 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kienzle (DE 102009007292 and translation).
Regarding claim 1, as best understood, Kienzle shows a device (10, Figures 1-13) for coupling and decoupling a blade (14) to and from a handle (12), the device comprising:
a housing (70, 72), wherein the housing defines: an interior chamber (68), an exterior slot (Para. 81 “The blade receptacle 68 is open on the distal side”) adjacent the interior chamber, wherein the exterior slot is dimensioned to pass the blade through the exterior slot (Figure 7), wherein the exterior slot is configured to receive a portion of the handle from an exterior of the housing into the interior chamber (Figure 5), and 
a groove (a side face 108 with a recess 76, Figure 12 shows the side face with a recess 76 is form a groove ) in the interior chamber, wherein the groove is configured to retain the blade in a ready configuration for coupling the blade to the handle (it is unclear how the groove is configured to retain the blade, see Figure 12 and Para. 84 “Projections 118 and 120 form stops 130 and 132 which act in distal and proximal directions” that is prevented the blade is movement relative to the housing); and 
a pivot member ( for an example a flexible arm 126, Figure 12 and Para. 18, line 169) secured within the interior chamber of the housing (see Figure 13, at least part 114 within the cavity), wherein the pivot member is pivotable between an unlocked configuration and a locked configuration (Figure 1 shows the blade is locked until inserting the tang 12 to push the part 112 out the blade slot for unlocking the blade), 
wherein the unlocked configuration of the pivot member is configured to allow the blade in the ready configuration to be coupled to the handle (Para. 83), and wherein the locked configuration of the pivot member is configured to lock the blade within the interior chamber (Figures 1-3).
Regarding claim 2, Kienzle shows that the blade defines a blade slot (30), wherein the portion of the handle defines a raised boss (28, Figure 1) configured to be received by the blade slot, and wherein the exterior slot of the housing is configured to receive the raised boss of the portion of the handle (Figure 1).
Regarding claim 3, Kienzle shows that the groove is oriented relative to the exterior slot to cause the raised boss of the portion of the handle to engage with the blade slot in response to receiving the portion of the handle through the exterior slot (Figure 1 shows the groove, the receptacle 68 having the opening relative to each other for receiving the portion of the handle through the opening).
Regarding claim 4, Kienzle shows that the portion of the handle comprises a distal end of the handle (Figure 1).
Regarding claim 5, Kienzle shows that the device is configured to, in response to receiving the portion of the handle through the exterior slot into the interior chamber of the housing, couple the blade in the ready configuration from the groove to the handle (Figures 1-3).
Regarding claim 6, Kienzle shows that the device is configured to, in response to receiving the blade coupled to the handle through the exterior slot into the interior chamber of the housing, decouple the blade from the handle (Para. 24 “the scalpel blade held on the scalpel handle can be inserted into the blade holder and if the blade protection device can be moved from the removal position into a disposal position in which the scalpel blade inserted into the blade holder can be released from the scalpel handle and held with the holding device”).
Regarding claim 7, Kienzle shows that the housing defines a shelf (another latch  128) spaced from the groove, wherein the shelf is configured to receive the decoupled blade.
Regarding claim 8, Kienzle shows that the shelf defines a shelf axis (axis of the tab 126, Figure 12), wherein the groove defines a groove axis (along the device 10), and wherein the shelf axis is inclined relative to the groove axis (see the tab 116 is slopped).
Regarding claim 9, Kienzle shows that the pivot member is configured to, in response to receiving the blade coupled to the handle through the exterior slot into the interior chamber of the housing, pivot to the locked configuration (Figure 11 and the discussion in claim 6 above).
Regarding claim 10, Kienzle shows that the pivot member comprises a flexure configured to flex about a fixed end point (the  flexible arm 126 is connected to the housing as a fixed end point).
Regarding claim 13, Kienzle shows that the device further comprises a lip (134, 164, Figure 2a) adjacent the exterior slot, and wherein the lip is configured to co-operate with the pivot member in the locked configuration to lock the blade within the interior chamber.
Regarding claim 14, Kienzle shows that the housing defines the lip (Figure 2a).
Regarding claim 15, Kienzle shows that the housing comprises a rigid material (it is unclear how rigid material is trying to claim, the plastic housing is rigid in some points).
Regarding claim 16, Kienzle shows that the rigid material comprises a polymer (since it does not define what type of the polymer is, see https://en.wikipedia.org/wiki/Plastic and meets the polymer material).
Regarding claim 17, Kienzle shows that the housing comprises a first housing member secured to a second housing member (70, 72).
Regarding claim 18, Kienzle shows that the housing comprises the blade retained in the groove in the interior chamber (see the discussion in claim 1 above), and wherein the blade is sterile (blade 14 is an intrinsically sterile blade because it is scalpel blade and used for surgeons as disclosed in Para. 4).
Regarding claim 20, Kienzle shows that the blade disposed in the interior chamber in the ready configuration (see the discussion in claim 1 above).
Regarding claim 21, Kienzle shows that a sterile package (Figures 1-13) comprising the device (see the discussion in claim 1 and 18 above).
Regarding claim 22, Kienzle shows that a kit comprising the handle and the device (see the discussion in claim 1 and 18 above and Figures 1-13).
Regarding claim 23, as best understood, Kienzle shows that the device for coupling and decoupling a blade and a handle (see the discussion in claim 1 and 18 above and Figures 1-13), the device (see claim 1) comprising: 
a housing, wherein the housing defines: an interior chamber, an exterior slot adjacent the interior chamber, wherein the exterior slot is dimensioned to pass the blade through the exterior slot, wherein the exterior slot is configured to receive a portion of the handle from an exterior of the housing into the interior chamber, and a groove in the interior chamber, 
wherein the groove is configured to retain the blade in a first position for coupling the blade to the handle (see one of the flexible latches 112, 114); 
wherein the device is configured to secure the blade in the first position and a second position different from the first position (see latching and unlatching positions), wherein the first position allows the blade to be coupled to the handle (in the latching position, it is allowed the handle attaching the blade because it has a slopped surface), and wherein the blade is received from the handle in the second position and cannot be rearmed to the handle in the second position (it is intrinsically step. Please note that if the blade is removed from the handle, the operator must act or press the latch to push the tang out from the blade.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kienzle  in view of Perreault (US 2006/0168819).
Regarding claims 11-12, Kienzle shows all of the limitations as stated above except a pivot pin in the interior chamber, and wherein the pivot member is configured to pivot about the pivot pin.
Perreault shows two alternative first and second embodiments of a latch member (Figures 3-4) for latching/unlatching the blade relative to a housing (handle), wherein in the first embodiment, the latch (102, Figure 3) is pivotal and integral with the housing and in the second embodiment, the latch (114) including a pivot pin (122), and a spring (118).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the latch or the pivot member of  Kienzle to have a pivot pin as taught by Perreault, since this is known alternative way for the same purpose and give the manufacture a choice to make a latch suitable for the device.
In doing, the modified device of Kienzle  show that the housing defines the pivot pin (Figure 4 of Perreault).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Kienzle  in view of Swoish (US 2019/0069919).
Regarding claim 19, Kienzle shows all of the limitations as stated above except the housing being a transparent or translucent wall configured to permit visual determination whether the blade is in the ready configuration.
Swoish shows a transparent or translucent housing (12, Para. 32).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the housing of  Kienzle to be a transparent or translucent, as taught by Swoish, in order to visual determination whether the blade is in the ready configuration (Para. 32 of Swoish).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/3/2022